[Cite as State ex rel. Adkins v. Dinovo, 2015-Ohio-473.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO, ex rel. TRISTEN ADKINS

        Relator

-vs-

CINDY DINOVO, CLERK OF COURTS

        Respondent

                                                              Case No. 14 CAD 08 0052
JUDGES:
Hon. William B. Hoffman, P. J.
Hon. Sheila G. Farmer, J.
Hon. John W. Wise, J.                                         OPINION




CHARACTER OF PROCEEDING:                                   Petition for Writ of Mandamus


JUDGMENT:                                                  Dismissed


DATE OF JUDGMENT ENTRY:                                    February 6, 2015


APPEARANCES:

For Relator                                                For Respondent

SAMUEL H. SHAMANSKY                                        DARREN M. SHULMAN
DONALD L. REGENSBURGER                                     ATTORNEY FOR CITY OF DELAWARE
COLIN E. PETERS                                            1 South Sandusky Street
523 South Third Street                                     Delaware, Ohio 43015
Columbus, Ohio 43215
Wise, J.

      {¶1}. Relator, Tristen Adkins, was charged with several felonies in the Delaware

Municipal Court. The judge in that court set bond in the amount of $50,000.00 which

was able to be met by posting ten percent or cash or surety. On August 25, 2014,

Relator’s parents took $5,085.00 to the clerk of courts which represented ten percent of

the $50,000.00 bond. The clerk, however, refused to accept the deposit. According to

Relator, the clerk refused to accept the money because Relator’s parents did not satisfy

additional financial requirements for the remaining $45,000.00.

      {¶2}. Relator has filed a Petition for Writ of Mandamus requesting this Court

order Respondent to accept the deposit offered by Relator’s parents. Respondent has

filed a motion to dismiss arguing the petition is now moot.

      {¶3}. On August 29, 2014, Relator was indicted by the grand jury. On that

same date, the State moved to dismiss the municipal court case because the

jurisdiction of the common pleas court was invoked by the filing of the indictment. The

Delaware Municipal Court case was dismissed on August 29, 2014.

      {¶4}. Because the municipal case was dismissed after the instant petition was

filed, this case has become moot. “[A] writ [of mandamus] will not lie in order to secure

a determination of issues which have become moot pending consideration by the court

of appeals. State, ex rel. Hawke v. Weygandt (1947), 148 Ohio St. 453, 456, 75 N.E.2d

691 [36 O.O. 88]. See, also, State, ex rel. Warner & Swasey Co., v. Indus. Comm.

(1977), 50 Ohio St.2d 152, 363 N.E.2d 736 [4 O.O.3d 346].” State ex rel. Gantt v.

Coleman, 6 Ohio St. 3d 5, 5, 450 N.E.2d 1163, 1164 (1983).
      {¶5}. Respondent no longer has the ability to accept the offered deposit

because a pending case does not exist in Respondent’s court. We further note Relator

has posted bond in the common pleas court case also making this petition moot. For

these reasons, the motion to dismiss the petition as moot is granted.



By: Wise, J.

Hoffman, P. J., and

Farmer, J., concur.



JWW/ 0121